Citation Nr: 1814781	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  16-15 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to May 15, 2014, for the award of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Louis A. de Mier, Attorney at Law


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from March 1951 to December 1953, including service in Korea.  He is the recipient of the Korean Service Medal with two bronze stars and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO granted service connection for bilateral sensorineural hearing loss, effective May 15, 2014.  The Veteran filed a timely Notice of Disagreement (NOD) with the effective date assigned for the grant of service connection, received in June 2015.  A Statement of the Case (SOC) was issued in April 2016.  A timely substantive appeal was received in April 2016.  A Supplemental Statement of the Case (SSOC) was issued in December 2017.

The appellant withdrew his request for a Board hearing in correspondence received in September 2017.  He changed his request for a formal hearing before a Decision Review Officer (DRO) to an informal conference before a DRO in correspondence received in December 2017.  He was afforded such informal conference in December 2017.  A conference report is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The appellant's claim of service connection for bilateral defective hearing was received by VA in January 1977.

2.  In an unappealed December 1977 rating decision, the RO denied service connection for bilateral defective hearing.

3.  The appellant's request to reopen the claim of service connection for bilateral defective hearing was received by VA in May 1988.

4.  In an unappealed May 1992 decision, the Board denied reopening the previously denied claim of service connection for bilateral defective hearing.

5.  In an unappealed August 1993 rating decision, the RO denied reopening the previously denied claim of service connection for bilateral defective hearing.

6.  The appellant's request to reopen the claim of service connection for bilateral defective hearing was received by VA in May 1994.

7.  The appellant withdrew his appeal of the issue of whether new and material evidence had been received to reopen the claim of service connection for bilateral defective hearing in January 1996.

8.  The appellant's request to reopen the previously denied claim of service connection for bilateral hearing loss was received on May 15, 2014.

9.  In a July 2014 rating decision, the RO awarded service connection for bilateral hearing loss, effective May 15, 2014.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 15, 2014, for the award of service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400, 20.1100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As set forth in more detail below, the pertinent facts in this case are not in dispute, and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).  In any event, as noted above, the claim for an earlier effective date arises from the Veteran's disagreement with the effective date assigned in connection with the grant of service connection for bilateral hearing loss.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the appropriate effective date, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

II.  Applicable Law

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1103.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

If a claim is received within one year of separation from service, the effective date is generally the day following separation from service.  See 38 C.F.R. § 3.400.  Otherwise, the effective date is the receipt of the claim or the date entitlement arose, whichever is later.  Id.

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is the date of receipt of the new claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(2).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  Analysis

The appellant seeks an effective date earlier than May 15, 2014, for the award of service connection for bilateral hearing loss.

His original application for compensation was received by VA in January 1977, upon which he claimed service connection for bilateral defective hearing.  A December 1977 rating decision denied service connection for bilateral defective hearing.  The appellant was duly notified of the RO's decision and his appellate rights.  The appellant did not appeal, nor was new and material evidence received, within one year of notification of such decision.  Absent a showing of clear and unmistakable error, which has not been shown or alleged here, this decision is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977).

The appellant filed a request to reopen the previously-denied claim of service connection for defective hearing, received in May 1988.  An August 1989 rating decision denied reopening the claim.  The appellant's NOD was received in September 1989.  An SOC was issued in November 1989.  Following receipt of a substantive appeal in November 1989, the appellant testified before a hearing officer in March 1990.  The hearing officer found that the evidence was insufficient to establish a new factual basis for entitlement to service connection for bilateral defective hearing.  SSOCs were issued April and May 1991.  A May 1991 rating decision also denied reopening the previously-denied claim of service connection for bilateral defective hearing on a new factual basis.  In May 1992, the Board denied reopening the previously-denied claim of service connection for defective hearing.  The appellant was duly notified of the Board's decision and his appellate rights.  Absent a showing of clear and unmistakable error, which has not been shown or alleged here, this decision is final.  38 U.S.C. §§ 7104(b) (1988); 38 C.F.R. § 20.1100 (1991).

An August 1993 rating decision also determined that new and material evidence had not been received to warrant the reopening of the previously-denied claim of service connection for defective hearing.  He was notified of such decision in a September 1993 letter.  The appellant was duly notified of the RO's decision and his appellate rights.  The appellant did not appeal, nor was new and material evidence received, within one year of notification of such decision.  Absent a showing of clear and unmistakable error, which has not been shown or alleged here, this decision is final.  38 U.S.C. § 7105(c) (1988); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

The appellant filed to reopen the claim of service connection for bilateral defective hearing, received on May 26, 1994.  A June 1995 rating decision denied reopening the previously-denied claim of service connection for bilateral defective hearing.  The appellant's NOD was received in August 1995.  A September 1995 SOC stated that new and material evidence had not been submitted to warrant the reopening of the previously-denied claim of service connection for bilateral defective hearing.  A substantive appeal, received in September 1995, noted the appellant's desire for a local hearing.  The appellant was scheduled for a personal hearing in January 1996.  A note on the copy of the January 1996 notification letter in the claims file states that the hearing was cancelled by the appellant.  In a statement received in January 1996, the appellant stated "please cancel appeal and hearing."  Rather, he requested consideration of entitlement to pension.  Thus, the appeal as to the issue of whether new and material evidence was received to reopen a claim of service connection for bilateral defective hearing was withdrawn.  38 C.F.R. §20.204; see also DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).

On May 15, 2014, VA received a Form 21-526EZ upon which the appellant indicated his desire to reopen the previously-denied claim of service connection for bilateral hearing loss by again claiming entitlement to service connection for such.  After considering the new and material evidence assembled in support of the claim, service connection for bilateral hearing loss was granted in a July 2014 rating decision, based on a positive etiological opinion from a July 2014 VA medical examination; and an effective date of May 15, 2014, the date of receipt of the claim to reopen, was assigned.

As set forth above, the law provides that the effective date of an award of compensation based on a claim reopened after a final adjudication shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(2).  

In this case, the RO has awarded an effective date of May 15, 2014, corresponding to the date of receipt of the appellant's request to reopen.  The appellant and his attorney have pointed to no earlier pending claim to reopen, formal or informal; and a review of the record reveals no communication which could be construed as a claim to reopen prior to September 20, 2010.  See 38 C.F.R. § 3.151, 3.155.  Further, the appellant and his attorney have not contested the finality of any of the prior decisions by the RO or the Board.

As part of such review, the Board has considered the clinical evidence of record.  Although clinical records may, in some instances, be considered informal claims under 38 C.F.R. § 3.157(b)(1), this provision is inapplicable, as the clinical evidence does not pertain to examination or treatment of a disability for which service connection has been previously established.  Pacheco v. Gibson, 27 Vet. App. 21 (2014).  See also Massie v. Shinseki, 25 Vet. App. 123, 134 (2011), aff'd 724 F.3d 1325 (Fed. Cir. 2013) (section 3.157(b)(1) requires that a report of examination or hospitalization indicate that the veteran's service-connected disability worsened since the time it was last evaluated because, "[w]ithout such a requirement, every medical record generated by the Veterans Health Administration and received by VA that could possibly be construed as a report of examination would trigger the provisions of § 3.157(b)(1)," creating an unnecessary and unwarranted adjudicative burden on VA); MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed.Cir.2006) (stating that 38 C.F.R. § 3.157(b)(1) "makes clear that a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability.")

The Board has also considered the appellant's contentions in his June 2015 NOD and a statement received in May 2016 to the effect an earlier effective date of January 24, 1977, is warranted because he complained of hearing problems to the VA Medical Center since his discharge and because he "was not provided guidance until 1999."  However, there is a well-established presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that the Secretary properly discharged his official duties by properly handling claims submitted by the appellant, including providing information regarding appellate rights with copies of rating decisions sent to the appellant and his representative.  Mere lay statements are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 90 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  The Board also observes that the VCAA did not become law until 2000.  In addition, claimants are charged with knowledge of VA laws and regulations and VA is not required to search for potential beneficiaries.  See Wells v. Principi, 3 Vet. App. 307, 309 (1992) (holding that there is no requirement on the part of the Secretary to search out and identify potential beneficiaries); see also Morris v. Derwinski, 1 Vet.App. 260, 265 (1991) ("[R]egulations are binding on all who seek to come within their sphere, 'regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance.' ") (quoting Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 385 (1947)). "The Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statutes and lawfully promulgated agency regulations." Id. (citing Fed. Crop Ins. Corp. 332 U.S. at 385).

Further, the Board notes that VA does not appoint representatives.  However, a review of the record reveals that the appellant had representation prior to the recent appointment of his current representative.  See e.g. September 1991 Statement of Accredited Representative in Appealed Case submitted by the American Red Cross and January 1994 Appointment of Public Advocate of Puerto Rico Veterans Affairs.

Under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a).  Although the appellant filed his first claim of service connection in 1977, and filed additional claims in 1988 and 1994, those claims were denied because the evidence then of record did not support an award of service connection.  Because the appellant did not appeal those determinations, they are final.  The appellant's application to reopen, received on May 15, 2014, was granted based on the receipt of new and material evidence, including a VA medical opinion linking his current hearing loss to service.  

The applicable law provides that the effective date of an award of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  Thus, for the reasons above, the date of the May 15, 2014 application to reopen is the appropriate effective date of the award of service connection.  There is no legal basis upon which to assign an earlier effective date for the grant of service connection under the facts of this case.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen").

The Board notes that while the prior denials were for service connection for defective hearing, the grant of service connection was for bilateral hearing loss.  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), service connection had previously been denied for conductive hearing loss and the Veteran filed a subsequent claim for service connection for sensorineural hearing loss.  The Board treated the subsequent claim as an application to reopen the previously denied claim, and the Court affirmed the Board's decision, holding that although conductive hearing loss and sensorineural hearing loss have different etiologies they should be considered the same because they involve the same symptomatology, i.e. loss of hearing.  The Federal Circuit vacated the Court's decision, holding that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims for purposes of VA benefits, and remanded for consideration of whether the subsequent claim was based on a different diagnosed disease than the previously denied claim.  In this case, however, there was a diagnosis of sensorineural hearing loss at the time of the first denial, in 1977.  Consequently, the subsequent claims were applications to reopen because they were claims for service connection based on the same diagnosed disease.  In any event, even if the most recent claim were based on a new disease, the effective date rules would warrant an effective date based on that most recent claim. 38 U.S.C. § 5110(a) (unless specifically provided otherwise, the effective date of an award of disability compensation is set in accordance with the facts found, but cannot be earlier than the date of receipt of the claim for the compensation that was granted).


ORDER

Entitlement to an effective date prior to May 15, 2014, for the award of service connection for bilateral hearing loss is denied.




______________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


